DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020, 11/02/2020, 11/12/2020, and 03/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Amendments
	This office action is in response to amendments filed 12/23/2020.As per applicants request, claims 1-2, 4-5, 7, 9-10, 12, 14, 16, and 18-20 have been amended. No new claims have been added and no claims have been canceled. Claims 1-20 remain pending.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4 6-9, 12-20 rejected under 35 U.S.C. § 103(a) as being unpatentable over Tosic et al. (Active view planning by deep learning, PGPUB 2018/0005079; hereinafter Tosic) in view of Donsbach et al. (Low power framework for controlling image sensor mode in a mobile image capture device, PGPUB 2018/0367752; hereinafter Donsbach) 


Claims 1,19 and 20,
	Tosic teaches a system for facilitating autonomous control of an imaging system, [0033], a next action predicted for a mobile vision device) the system comprising: one or more processors configured by machine-readable instructions([0035]-[0037] discloses the processors configured by machine-readable instructions) to: receive a training set comprising images of a portion of a living organism and action information for the images, ([0050], training module uses a deep learning framework to train neural network. Also see [0028] where the application (103a) receives a set of training data consisting of images, otoscopes or endoscopes captured images of portions of living organisms, [0025]),  the action information indicating acceptance of an image… and retaking and replacing an image with a retake image;(Fig. 8, Fig. 9, [0108] discloses identifying an action that increases information gain using the neural network. [0109] discloses training the neural network using the training images, class labels, and viewpoints. [0110] discloses the action module 209 performs the identified action such as moving to a new location. [0021] indicates the vision devices takes a new image at the new location. Therefore, under the broadest reasonable interpretation of the claim, the class labels and viewpoints associated with the training images are considered action information indicating acceptance and retaking of an image with a new image as the actions and camera positions are directly used to calculate the actions as disclosed in Fig. 10 and [0110]-[0111])
	provide, as input to a neural network, the training set comprising the images and the action information to train the neural network regarding whether to accept…or retake and replace a new image; ([0109], Fig. 9, discloses training the convolutional neural network using the set of training images, class labels, and viewpoints. [0110] – [0111], Fig. 10, discloses using the neural network results to determine an action to take that includes moving the mobile vision device to a new location and viewpoint to take a new image.)
	determine, via the trained neural network, a first parameter to be used to control an image capturing device to capture a first image of a first portion of a first living organism ([0110]-[0111], Fig. 10, discloses a process with multiple iterations that use the neural network to determine if an image has a high probability of accurately capturing an object using the image position and viewpoints. Step 1016 discloses moving the camera to a new location and new viewpoint, (as the first parameter during a first iteration) and captures an image at the current position and viewpoint at step 1006 (as the first image) during the first iteration.
	process, via the trained neural network, the first image to determine a first action to be taken for the first image;([0110] – [0111], Fig. 10, steps 1008-1016, discloses processing the first image through the trained neural network to determine an action to take that increases the expected gains.
	responsive to the determined first action comprising retaking and replacing the first image with a retake first image, determine, via the trained neural network, a second parameter to be used to control the image capturing device to capture the retake first image;(Fig. 10, [0110] – [0111], discloses an iterative process that uses a neural network to determine an action that includes moving the vision device to a new location with a new viewpoint (step 1016) and capturing an image at the location and viewpoint (step 1006). Examiner interprets a second iteration of determining a new viewpoint and location as the second parameter that is used in control the vision mobile device to capture an image at the view point.) 

	Tosic does not explicitly teach, but Donsbach teaches, in an analogous system, 
action information to train the neural network regarding whether to…discarding of an image ([0050], [0084], low resolution copy of image input to neural network to determine desirability of scene and whether to store high resolution copy of image. An image not stored is considered to be discarding the new image and an image stored is considered to be acceptance of the new image. [0154] discloses the neural network model is trained using processed images as training images.);
…assign weights to the first and second parameters based on capture times of the first image and the retake first image; ([0067] – [0069], discloses that the scene analyzer includes an attention model (neural network) that determines how much time should pass before capturing an analyzing a second image (and therefore each image must be associated with a capture time). [0070] discloses that the scene analyzes analyzes input images to determine descriptors that describe desirability of the scene.[0052] discloses that the scene analyzer neural network can adjust one or more parameters of the image capture device based on the analyzed desirability. These parameters include exposure time, gain, region of interest, crop, capture modes, image resolution, frame rate, etc…(as the first and second parameters as [0001] discloses that the image capturing device continuously captures images). Therefore, each image is associated with assigned weights (i.e. the time between each image capture) based on capture times of the images.) and provide, as an input to the trained neural network, the assigned weights to further train the neural network.([0154], discloses using backpropagation to train the neural network models. Furthermore, it discloses that images that have already been processed (i.e. images where scene analysis has been performed by the neural networks) can be used to further train/re-train the models.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Tosic to include the neural network scene analyzers of Donsbach. One of ordinary skill in the art would have been motivated to make the combination in order to capture imagery while providing advanced features in a resource-efficient manner. (Donsbach [0012])

Claim 2,
Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
Tosic further discloses provide, as input to the neural network, parameter information corresponding to training set of images to train the neural network regarding a parameter to use to control the image capturing device to capture the new image corresponding to the portion of the living organism, the parameter information indicating one or more parameters used to control the image capturing device to capture each image of the training set of images. ( [0049], training images partitioned into 12 distinct viewpoints as the parameter information indicating one or more parameters used to control the image capturing device to capture each image),


Claim 4,
	Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
Donsbach further teaches, in an analogous system, wherein the one or more processors are configured to: determine the first action to be taken with respect to the first image to correspond to acceptance of the first image when the first image is determined not to include an error; and determine the first action to be taken with respect to the first image to correspond to discarding of the first image when the first image is determined to include an error ( [0084], high resolution temporary copy of image stored based for desirable scenes corresponds to acceptance of image determined not to include an error; [0122], images with undesired scenery deleted corresponds to discarding an image determined to include an error).


Claim 6,
	Tosic/Donsbach teaches the system of claim 44. (therefore the rejection of claim 4 is incorporated herein.)

Donsbach further teaches wherein the one or more processors are configured to determine that the first image includes the error when the first image is blurry (Donsbach, see at least: [0232], high motion blur as one of the criteria for performing image capturing).

Claim 7,
	Tosic/Donsbach teaches the system of claim 6. (therefore the rejection of claim 6 is incorporated herein.)
Donsbach further teaches, in an analogous system, wherein the first image is determined to be blurry responsive to determining, via the trained neural network, that the second parameter, to be used to control the image capturing device to retake the first image, should be the same as the first parameter: the determination that the second parameter should be the same as the first parameter indicating that the first living organism is determined to have moved during the capture of the first image… ( [0231]-[0232], analysis of walking frequency as one of the IMU data to allow the capture device to time the capture instant as the user walks and to adjust capture parameters accordingly. The image capturing device can be set to capture images in burst mode if motion blur is expected. [0079] discloses that burst capture mode is a mode that captures images in high resolution and at high frame rates. (I.e. the same first and second parameters) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Tosic/Donsbach to further include the low level blur analysis for movement and burst capture modes of imaging systems, as further taught by Donsbach. One of ordinary skill in the art would have been motivated to make the combination in order to capture imagery while providing advanced features in a resource-efficient manner. (Donsbach [0012])

Claim 8,
Tosic/Donsbach teaches the system of claim 4. (therefore the rejection of claim 4 is incorporated herein.)
Tosic further discloses wherein the one or more processors are configured to determine that the first image includes the error when a position of the first portion of the first living organism within the first image deviates from a center of the first image by a predetermined threshold  [0025], device can intelligently acquire image measurements to recognize an object and relative position with a high degree of certainty corresponds to determining that an object in the image deviates from center by a predetermined threshold).

Claim 9,
Tosic/Donsbach teaches the system of claim 2. (therefore the rejection of claim 2 is incorporated herein.)
Donsbach teaches, in an analogous system, wherein the one or more processors are configured to: determine that the first image is blurry responsive to determining, via the trained neural network, that the second parameter should be the same as the first parameter;
control the image capturing device to retake the first image using the first parameter when the first image is blurry (Donsbach, see at least: [0231] - [0232], high motion blur images analysis. Analysis of walking frequency as one of the IMU data to allow the capture device to time the capture instant as the user walks and to adjust capture parameters accordingly. The image capturing device can be set to capture images in burst mode if motion blur is expected. [0079] discloses that burst capture mode is a mode that captures images in high resolution and at high frame rates. (I.e. a first resolution and frame rate as the first parameter)); and control the image capturing device to retake the first image using the second parameter, different from the first parameter, when the first image includes an error other than being blurry (.[0052] discloses that the scene analyzer neural network can adjust one or more parameters of the image capture device based on the analyzed desirability of captured images. These parameters include exposure time, gain, region of interest, crop, capture modes, etc… (as the second parameters different from the high resolution and frame rate first parameter from using burst mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Tosic/Donsbach to further include the different image capturing parameters, as further taught by Donsbach. One of ordinary skill in the art would have been motivated to make the combination in order to capture imagery while providing advanced features in a resource-efficient manner. (Donsbach [0012])


Claim 12,
	Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
	Tosic further teaches wherein the one or more processors are configured such that the first and second parameters are different. (Fig. 10, [0110] – [0111], discloses an iterative process that uses a neural network to determine an action that includes moving the vision device to a new location with a new viewpoint (step 1016, a first parameter during a first iteration, and a second parameter during a second iteration that must be different as the location and viewpoints are new every iteration of step 1016)) and capturing an image at the location and viewpoint every iteration (step 1006).)

Claim 13,
Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
Tosic further discloses wherein the one or more processors are configured to:
receive additional action information from the neural network, the additional action information being determined based on the processed first image and based on the training of the neural network; and determine the first action to be taken with respect to the first image based on the received additional action information ( [0025], mobile vision device repositioned to recapture image of object. [0021]-[0023] discloses the training information).

Claim 14,
Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
 Tosic/Donsbach teaches [actions consisting of]…acceptance of the first image, discarding of the first image, and retaking of a the first image of the portion of the living organism to which the first image corresponds to replace the first image; (See the rejection of claim 1)
Tosic further discloses wherein the one or more processors are configured to:
receive suggestion information from the neural network, the suggestion information being determined based on the processed first image and based on the training of the neural network, and the suggestion information including a suggestion percentage for each of… [the actions]; and determine the first action to be taken with respect to the first image based on the suggestion percentages( [0033], action view planning identifies an action that increases or maximizes information gain as the suggestion percentage. More specifically, this section details that an action is predicted that will lead to the highest recognition accuracy).


Claim 15,
Tosic/Donsbach teaches the system of claim 14. (therefore the rejection of claim 14 is incorporated herein.)
Tosic further discloses wherein the one or more processors are configured to:determine the first action to correspond to acceptance of the first image when the suggestion percentage for acceptance of the first image is equal to or above a predetermined threshold ( [0032], action view planning identifies an action that increases above a threshold the expected information gain).

Claim 16,
Tosic/Donsbach teaches the system of claim 15. (therefore the rejection of claim 15 is incorporated herein.)
Tosic further discloses wherein the one or more processors are configured to determine the first action to correspond to discarding of the first image or retaking of the first image of the first portion of the first living organism to which the first image corresponds when the suggestion percentage for acceptance of the first image is below the predetermined threshold ( [0032], action view planning identifies an action that increases above a threshold the expected information gain. Also see [0102] where it discloses that an action can be taken if a predefined threshold is not met).



Claim 17,
Tosic/Donsbach teaches the system of claim 14. (therefore the rejection of claim 14 is incorporated herein.)
Tosic discloses wherein the one or more processors are configured to determine the first action based on a highest suggestion percentage from among the suggestion percentages. ( [0032], action view planning identifies an action that maximizes expected information gain as the highest suggestion percentage. Different locations captured result in different reductions of uncertainty and different expected information gains. The systems chooses the locations that will maximize the information gain from among the different locations as detailed in [0032]).

Claim 18,
Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
Tosic discloses wherein the one or more processors are configured to: control the image capturing device to capture the subsequent first image of the first portion of the first living organism based on the parameter (Tosic, see at least: [0025] and [0033] where the camera is reposition to recapture an image to maximize the expected information gain based on the location and viewpoint of the images.)

Claims 3 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Tosic et al. (Active view planning by deep learning, PGPUB 2018/0005079; hereinafter Tosic) in view of Donsbach et al. (Low power framework for controlling image sensor mode in a mobile image capture device, PGPUB 2018/0367752; hereinafter Donsbach), in view of Reicher et al. (US 2016/0364526 A1); herein Reicher.

Claim 3,
Tosic/Donsbach teaches the system of claim 1. (therefore the rejection of claim 1 is incorporated herein.)
TosicDonsbach does not explicitly teach  wherein the one or more processors are configured to: receive user feedback regarding the determination of the first action; and provide the user feedback to the neural network to cause the neural network to be updated based on the user feedback 	However, Reicher teaches, in an analogous system, wherein the one or more processors are configured to: receive user feedback regarding the determination of the first action; and provide the user feedback to the neural network to cause the neural network to be updated based on the user feedback([0111], discloses using the learning engine 110 to update the developed models based on training information and feedback regarding the performance of the models. [0009] discloses a close-loop feedback mechanism from users. [0063]-[0064] discloses learning engine 110 performs machine learning using artificial neural networks. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combination of TosicDonsbach with the above teachings of Reicher by utilizing a neural network to capture and take other actions with respect to captured images, where neural network model is updated based on user feedback. A motivation to do so is to gamify the process of capturing media to accelerate and improve machine learning (Reicher, [0079])

Claim 10,
Tosic/Donsbach teaches the system of claim 9. (therefore the rejection of claim 9 is incorporated herein.)
TosicDonsbach do not explicitly teach, but Reicher teaches, in an analogous system, wherein the one or more processors are configured to: receive user feedback regarding the retake first image; and provide the user feedback to the neural network to cause the neural network to be updated based on the user feedback (Tosic, see at least: [0071]-[0072], user can select recognized faces). ([0111], discloses using the learning engine 110 to update the developed models based on training information and feedback regarding the performance of the models. [0009] discloses a close-loop feedback mechanism from users. [0063]-[0064] discloses learning engine 110 performs machine learning using artificial neural networks. [0066] discloses user feedback designating a correctness of the training information (including images [0010]))
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combination of Tosic/Donsbach with the above teachings of Reicher by utilizing a neural network to capture and take other actions with respect to captured images, where neural network model is updated based on user feedback. A motivation to do so is to gamify the process of capturing media to accelerate and improve machine learning (Reicher, [0079])

Claims 5 and 11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Tosic et al. (Active view planning by deep learning, PGPUB 2018/0005079; hereinafter Tosic) in view of Donsbach et al. (Low power framework for controlling image sensor mode in a mobile image capture device, PGPUB 2018/0367752; hereinafter Donsbach) in view of Liao et al. (Method and system for image registration using an intelligent artificial agent, PGPUB 2017/0337682; hereinafter Liao)


Claim 5,
	Tosic/Donsbach teaches the system of claim 1. (and therefore the rejection of claim 1 is incorporated herein.)
Donsbach further teaches wherein the one or more processors are configured to determine that the first image includes the error when an excitation frequency of the [device] used to capture the first image is an incorrect frequency (Donsbach,see at least: [0077], control signal adjusting frame rate of the image sensor corresponds to excitation frequency).

	Tosic/Donsbach does not explicitly teach, but Liao teaches, in an analogous system, wherein the images capturing device comprises a magnetic resonance imaging (MRI) device ([0104], discloses using an MRI scanner as the image capturing device to acquire MRI images. [0037] discloses that MRI is magnetic resonance imaging.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Tosic/Donsbach to include the MRI device as taught by Liao. One of ordinary skill in the art would have been motivated to make the combination in order to allow for capturing of images with drastically different appearances. (Liao, [0038])

Claim 11,
	Tosic/Donsbach teaches the system of claim 2. (therefore the rejection of claim 2 is incorporated herein.)
Tosic/Donsbach does not explicitly teach, but Liao teaches, in an analogous system, wherein the image capturing device is one of an X-Ray device, an Ultrasound device, an MRI (Magnetic Resonance Imaging) device, or a nuclear medicine imaging device ( [0025] and [0037], CT, MRI, PET, etc.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combination of Tosic, Donsbach, Liao, and Gove, with the above further teachings of Liao by utilizing well-known medical imaging devices such as MRI. A motivation to do so is to guide minimally invasive therapy by fusing pre-operative volume scans with interventional imaging to provide complimentary diagnostic information. (Liao, [0003].)

Response to Arguments
Applicant's arguments filed 12/23/2020 with respect to the 35 U.S.C. 103 rejection of claims 1 and 19-20 have been fully considered but they are not persuasive. 

Applicant argues on pages 11-12 of remarks the following, “For example, Tosic (US 2018/0005079) at paragraph [0033] - alleged by the Office Action to describe similar features previously recited in dependent claim 12 - merely describes predicting a next action for a mobile vision device 120 in a way that this action can lead to increased or maximized recognition accuracy. See Tosic [0033]. Tosic describes that, instead of blindly navigating around an object to attempt to find a good location and viewpoint to take a good image that can be accurately recognized, the mobile vision device 120 knows where to go and from which viewpoint to take this good image in a shortest time. Id. At best, Tosic briefly mentions determining and adjusting weights of layers of a neural network. See Tosic [0051], [0059], [0109]. However, this general description of adjusting weights of layers of a neural network in Tosic does not include any disclosure or suggestion of weighting individual parameters (used to control a mobile vision device), much less weighting individual parameters based on times of capture of different images associated with the parameters. As such Tosic does not describe one or more processors configured to "responsive to the determined first action comprising retaking and replacing the first image with a retake first image, determine, via the trained neural network, a second parameter to be used to control the image capturing device to capture the retake first image; assign weights to the first and second parameters based on capture times of the first image and the retake first image; and provide, as an input to the trained neural network, the assigned weights to further train the neural network." None of the other cited references overcome these deficiencies of Tosic. The Office Action does not allege otherwise.”


Examiners response,
	The examiner respectfully disagrees. Applicants amendments have necessitated the new grounds of rejection as presented in this office action. Donsbach teaches the newly amended limitation of assigning weights to the first and second parameters based on capture times of the first image and the retake first image as Donsbach discloses that a neural network attention model determines how much time to pass between each image capture (time is interpreted as the assigned weights) and analysis. (therefore each image must be associated with capture times). Since each image is analyzed and first and second parameters are determined to control the image capturing device, the weights are assigned to the parameters, under the broadest reasonable interpretation of the claim, as each image must be associated with a capture time parameter. Furthermore, Donsbach discloses that the neural network models are trained and/or retrained using the images that were already processed and therefore, under the broadest reasonable interpretation of the claims, the assigned weights are considered to be input into the neural networks to further train the neural networks.(see the rejection of claim 1 for further information.)

Applicant's arguments filed 12/23/2020 with respect to the 35 U.S.C. 103 rejection of claims 2-18 have been fully considered but they are not persuasive as they depend upon the allowability of the independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./           Examiner, Art Unit 2122                                                                                                                                                                                             
/KAKALI CHAKI/           Supervisory Patent Examiner, Art Unit 2122